DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 21, 22, 24, 27, 28, 30-34, 44, 45 are allowable over the prior art of record because the prior art of record does not teach the claimed method including providing first and second at least partially consolidated powder metal blocks each comprising an alloy including molybdenum in an amount greater than about 30 percent by weight and at least one additional alloying element, wherein (i) within the first and second blocks there is (a) a molybdenum phase, (b) a phase of the at least one additional alloying element, and (c) a third phase comprising an alloy of molybdenum at the at least one additional alloying element, (ii) the third phase is present in an amount greater than 30 volume percent, and (iii) the molybdenum phase is present in an amount greater than 30 volume percent; directly contacting opposing surfaces of the first block and the second block in the absence of any bonding agent between the directly contacted surfaces to form a contacted joint structure; and isostatically pressing the contacted joint structure at a pressure and for a time sufficient to realize a consolidated joint between the first and second blocks, whereby a sputtering target is formed.
Claims 25, 26, 46 are allowable over the prior art of record because the prior art of record does not teach the claimed method including providing first and second at least partially consolidated powder metal blocks each comprising an alloy including molybdenum in an amount greater than about 30 percent by weight and at least one additional alloying element; directly contacting opposing surfaces of the first block and the second block in the absence of any 
Claims 29 and 47 are allowable over the prior art of record because the prior art of record does not teach the claimed method providing first and second at least partially consolidated powder metal blocks each comprising an alloy including molybdenum in an amount greater than about 30 percent by weight and at least one additional alloying element; directly contacting opposing surfaces of the first block and the second block in the absence of any bonding agent between the directly contacted surfaces to form a contacted joint structure; and isostatically pressing the contacted joint structure at a pressure and for a time sufficient to realize a consolidated joint between the first and second blocks, whereby a sputtering target is formed, wherein directly contacting opposing surfaces of the first block and the second block comprises overlapping at least portions of the opposing surfaces to form at least one of a scarf joint, a lap joint, or a dovetail joint.
Claims 35-43 are allowable over the prior art of record because the prior art of record does not teach the claimed target including a) at least two consolidated blocks, each block including an alloy including molybdenum in an amount greater than about 30 percent by weight and at least one additional alloying element; and b) a joint between the at least two consolidated blocks, which joins the blocks together to define a target body, the joint being free of any microstructure due to an added bonding agent, wherein the joint comprises at least one of a scarf joint, a lap joint, or a dovetail joint.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
January 25, 2022